In an action to recover damages for personal injuries, the defendants Dennis A. Miller and McGuire Todd, Inc., appeal from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated April 16, 1996, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $800,000.
Ordered that the appeal by the defendant McGuire Todd is dismissed as abandoned; and it is further,
Ordered that the judgment is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding the plaintiff the principal sums of $200,000 for past pain and suffering and $200,000 for future pain and suffering against the defendant Dennis A. Miller and substituting therefor provisions granting a new trial on the issue of dam*396ages for past and future pain and suffering only as to the defendant Dennis A. Miller; as so modified, the judgment is affirmed insofar as reviewed, with costs to the defendant Dennis A. Miller, unless, within 20 days after service upon the plaintiff of a copy of this decision and order with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to damages for past pain and suffering from $200,000 to $60,000 and for future pain and suffering from $200,000 to $90,000 against the defendant Dennis A. Miller and to an entry of an amended judgment accordingly. In the event that the plaintiff so stipulates, then the judgment as so reduced and amended is affirmed insofar as reviewed, without costs or disbursements.
On January 25, 1989, the plaintiff was in a car accident and sustained injuries, which consist of one bulging disc in the lower back with attendant pain in the lower back, neck, and legs. The plaintiff’s expert testified that there was no evidence of herniation of the disc.
The award of $200,000 for past pain and suffering and $200,000 for future pain and suffering materially deviates from what would be reasonable compensation to the extent that the awards exceed $60,000 and $90,000, respectively (see, CPLR 5501 [c]). We therefore grant a new trial on the issue of these damages unless the plaintiff stipulates to the entry of a new judgment against the defendant Dennis A. Miller in the reduced sums.
We have considered the defendant’s remaining contentions and find them to be without merit. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.